Citation Nr: 1231913	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-13 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to November 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A September 2008 rating decision granted service connection for bilateral (i.e., left and right ear) hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from August 14, 2006.  The Veteran appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).  A more recent October 2011 rating decision declined to reopen his previously denied claim of entitlement to service connection for a cardiac disorder, concluding there was not the required new and material evidence.

A still additional claim of entitlement to service connection for otomastoiditis, residuals, including vision disturbances and headaches, has been raised by the record in a June 2012 statement from the Veteran's representative, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, since the Board does not have immediate jurisdiction over this additional claim, it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

Because, however, the claims that are presently before the Board - for an initial compensable rating for the bilateral hearing loss and concerning whether there is new and material evidence to reopen the claim for service connection for a cardiac disorder - require further development before being decided on appeal, the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

When submitting his June 2012 Substantive Appeal (on VA Form 9), to complete the steps necessary to perfect his appeal concerning whether there is new and material evidence to reopen his previously denied claim of entitlement to service connection for a cardiac disorder, the Veteran indicated he wanted a hearing at the RO before the Board (BVA), so a Travel Board hearing.  This hearing has not been scheduled, however, nor has he withdrawn his request for this hearing.  Consequently, this hearing must be scheduled before deciding this claim.  38 C.F.R. §§ 20.700, 20.704 (2011). 

Further development also is required because his most recent VA compensation examination assessing the severity of his bilateral hearing loss disability was in November 2009, so nearly 3 years ago.  And his March 2010 Substantive Appeal (on VA Form 9), completing the steps necessary to perfect his appeal for an initial compensable rating for this disability, he asserted that his hearing acuity had worsened since that VA compensation examination.  His representative more recently reasserted this in his August 2012 Informal Hearing Presentation.  The Veteran therefore needs to be reexamined to reassess the severity of this disability.  When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, as well, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, 

fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a Travel Board hearing at the earliest available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have this hearing or fails, without good cause, to report for it on the date it is scheduled, then also document this in the claims file.

2.  Also schedule another VA compensation examination to reassess the severity of his bilateral hearing loss.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim as it will require rating this disability based on the existing evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial-rating claim, when the Veteran fails to report for an examination, the claim shall be rated on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed.  In addition to dictating objective test results, the evaluating VA audiologist must fully describe the effects of the Veteran's hearing loss disability, if any, on his occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10.

3.  Then readjudicate the Veteran's claim for an initial compensable rating for his bilateral hearing loss disability in light of all additional evidence.  If this claim is not granted to his satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


